Citation Nr: 0835990	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether an earlier effective date is warranted for the grant 
of service connection for Crohn's disease on the basis of 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from July 1991 to January 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which found that an earlier effective date was not 
warranted for the grant of service connection for Crohn's 
disease on the basis of CUE in prior rating decisions of 
August 1995, December 1995, and March 2000.

The record reflects the veteran initially requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for July 2006.  However, the veteran 
withdrew his hearing request in June 2006.  See 38 C.F.R. 
§ 20.702(e).


FINDINGS OF FACT

1.  Service connection was originally denied for Crohn's 
disease by rating decisions promulgated in August and 
December 1995.  Although the veteran initiated an appeal to 
that denial, he did not perfect it by filing a timely 
Substantive Appeal after a Statement of the Case (SOC) was 
promulgated in December 1995.

2.  A March 2000 rating decision established service 
connection for Crohn's disease rated as 30 percent disabling, 
effective from October 5, 1999.  Although the veteran 
disagreed with the initial rating assigned for the 
disability, he did not disagree with the effective date 
assigned for the establishment of service connection and/or 
the assignment of a 30 percent evaluation.

3.  The 1995 denials of service connection for Crohn's 
disease were supported by the evidence then of record and the 
law in effect at that time.

4.  To the extent error was committed in the 1995 denials of 
service connection for Crohn's disease, the record does not 
reflect that had it not been made, it would have manifestly 
changed the outcome; it is not absolutely clear that a 
different result would have ensued.

5.  The March 2000 rating decision's assignment of an 
effective date of October 5, 1999, for the establishment of 
service connection for Crohn's disease was supported by the 
evidence then of record and the law in effect at that time.  
No error has been shown in that decision that, had it not 
been made, would have manifestly changed the outcome; it is 
not absolutely clear that a different result would have 
ensued.


CONCLUSIONS OF LAW

1.  The August and December 1995 denials of service 
connection for Crohn's disease were not the product of CUE.  
38 C.F.R. § 3.105 (2007); Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).

2.  The March 2000 rating decision's assignment of an 
effective date of October 5, 1999, for the establishment of 
service connection for Crohn's disease was not the product of 
CUE.  38 C.F.R. § 3.105 (2007); Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  However, the United States Court of 
Appeals for Veterans Claim (Court) has held that the 
aforementioned duties to assist and to notify do not apply to 
claims of CUE in prior Board decisions or in prior rating 
decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

Service connection was originally denied for Crohn's disease 
by rating decisions promulgated in August and December 1995.  
Although the veteran initiated an appeal to that denial, he 
did not perfect it by filing a timely Substantive Appeal 
after an SOC was promulgated in December 1995.  Thereafter, a 
March 2000 rating decision established service connection for 
Crohn's disease, effective from October 5, 1999.  Although 
the veteran disagreed with the initial rating assigned for 
the disability, he did not disagree with the effective date 
assigned for the establishment of service connection.  
Consequently, the 1995 denials of service connection for 
Crohn's disease, as well as the effective date assigned by 
the March 2000 rating decision, are final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1103.

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) 
and 20.1103 taken together, a rating decision is final and 
binding in the absence of CUE.  Under 38 C.F.R. § 3.105(a), 
"[p]revious determinations which are final and binding 
...will be accepted as correct in the absence of clear and 
unmistakable error."  A decision which constitutes a reversal 
of a prior decision on the grounds of CUE has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  
The Court has provided the following guidance with regard to 
a claim of CUE:

In order for there to be a valid claim of 
"clear and unmistakable error," there must 
have been an error in the prior adjudication 
of the claim.  Either the correct facts, as 
they were known at the time, were not before 
the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert 
more than a disagreement as to how the facts 
were weighed or evaluated.


Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the outcome 
are harmless; by definition, such errors do 
not give rise to the need for revising the 
previous decision.  The words "clear and 
unmistakable error" are self-defining.  They 
are errors that are undebatable, so that it 
can be said that reasonable minds could only 
conclude that the original decision was 
fatally flawed at the time it was made.  A 
determination that there was a "clear and 
unmistakable error" must be based on the 
record and the law that existed at the time of 
the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-14; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo and other decisions, 
the Court has emphasized that merely to aver that there was 
CUE in a rating decision is not sufficient to raise the 
issue.  The Court has further held that simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of CUE.

The veteran's assertions of CUE are directed toward the 
original denial of service connection for Crohn's disease.  
He has not identified any specific error with respect to the 
March 2000 rating decision, even though he maintains that the 
effective date should be from his initial claim in 1995.  
However, the law, then and now, states that the effective 
date of an award based on a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The veteran has not identified any application to reopen that 
was received prior to the October 5, 1999, effective date.  
Consequently, the Board finds that March 2000 rating 
decision's assignment of an October 1999 effective date was 
supported by the evidence then of record and the law in 
effect at that time.  No error has been shown in that 
decision that, had it not been made, would have manifestly 
changed the outcome; it is not absolutely clear that a 
different result would have ensued.  Therefore, the Board 
concludes that the March 2000 rating decision was not the 
product of CUE.  Consequently, the only basis for an earlier 
effective date is if there were CUE in the 1995 denials of 
service connection.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

Turning to the 1995 denials of service connection of Crohn's 
disease, the veteran contends that there was CUE in denying 
service connection as he clearly exhibited these symptoms 
while on active duty as documented by his service treatment 
records.  He also submitted a private medical opinion dated 
in September 2002 and cited to the benefit of the doubt rule 
in support of this assertion.  Moreover, he contends he 
should have been granted service connection on a presumptive 
basis because he was diagnosed with Crohn's disease in 
January 1995, which was within one year of his separation 
from service.  Further, he contends that there was CUE in 
VA's failure to obtain records from the Social Security 
Administration (SSA).

In regard to the veteran's assertion that he had symptoms of 
Crohn's disease while on active duty, the Board observes that 
he has also acknowledged that he was not actually diagnosed 
with the disability until January 1995.  Although the 
September 2002 private medical opinion he submitted supported 
his assertion with respect to the in-service symptomatology, 
the determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).  No competent 
medical opinion was of record at the time of the 1995 denials 
which related the veteran's Crohn's disease to active 
service.

The veteran has also contended that he was entitled to a 
grant of service connection by virtue of the benefit of the 
doubt rule.  However, the Court has held that in determining 
whether there is CUE, the doctrine of resolving reasonable 
doubt in favor of the veteran is not for application, 
inasmuch as error, if it exists, is undebatable, or there was 
no error within the meaning of 38 C.F.R. § 3.105(a).  
Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 
1372 (Fed. Cir. 2000).

With respect to the January 1995 diagnosis of Crohn's 
disease, the Board observes that it does fall within the one 
year period following the veteran's separation from service 
in January 1994.  Nevertheless, Crohn's disease is not listed 
as one of the chronic diseases subject to a presumptive grant 
of service connection if present to a compensable degree 
within the first post-service year.  See 38 C.F.R. §§ 3.307 
and 3.309(a) (1994 and 2007).

Regarding the veteran's allegations that SSA records were not 
obtained at the time of the 1995 denials, the Board observes 
that it does not appear the veteran indicated he was 
receiving any such benefits at the time of either the August 
or December 1995 rating decision.  More importantly, even if 
he had indicated he was receiving such benefits a violation 
in the duty to assist does not constitute CUE.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

For these reasons, the Board finds that that the veteran's 
assertions do not demonstrate CUE in the 1995 rating 
decisions.  Consequently, the contentions of CUE constitute 
no more than a disagreement with how the evidence was 
weighed.  As noted above, this does not constitute CUE.  

The Board acknowledges that the veteran did undergo a VA 
medical examination in August 1995, which diagnosed Crohn's 
disease, among other things.  No opinion was promulgated at 
that examination regarding the etiology of this disability.  
However, the Court has indicated that an inadequate 
examination does not constitute CUE.  See Henry v. Derwinski, 
2 Vet. App. 88, 90 (1992).

In short, the evidence of record at the time of August and 
December 1995 denials of service connection showed that the 
veteran's Crohn's disease was first diagnosed almost a year 
after his discharge from service, and no competent medical 
opinion was of record which related the disability to 
service.  Thus, it was not undebatable that service 
connection was warranted for the disability.  Accordingly, 
the Board finds that the 1995 denials of service connection 
for Crohn's disease were supported by the evidence then of 
record and the law in effect at that time.  To the extent 
error was committed by these decisions, the record does not 
reflect that had it not been made, it would have manifestly 
changed the outcome; it is not absolutely clear that a 
different result would have ensued.  

In view of the foregoing, the Board finds that the veteran is 
not entitled to an earlier effective date for the grant of 
service connection for Crohn's disease on the basis of CUE.


ORDER

Entitlement to an earlier effective date for the grant of 
service connection for Crohn's disease on the basis of CUE is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


